Citation Nr: 0700966	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a right eye disorder has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to January 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision in 
which the RO denied a petition to reopen a previously denied 
claim for service connection for a right eye disorder.  The 
veteran filed a notice of disagreement (NOD) in January 1997, 
and the RO issued a statement of the case (SOC) in December 
1997. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in January 1998.

In July 2000, the RO granted the petition to reopen the 
previously denied claim for service connection for a right 
eye disorder and then denied the claim on the merits.  The 
veteran disagreed with this decision in January 2001.  The RO 
issued a SOC in May 2001, and the veteran filed a substantive 
appeal in January 2002.

The Board remanded the claim in August 2005 for a hearing 
before a Veterans Law Judge at a local VA office (Travel 
Board hearing).  Although there is no indication in the 
claims file that a Travel Board hearing was scheduled, the RO 
continued the denial of the claim on the merits (as reflected 
in a June 2006 Supplemental SOC (SSOC)) and returned the 
claims file to the Board.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Newark, New Jersey 
to the RO in Philadelphia, Pennsylvania; hence, the 
Philadelphia RO now has jurisdiction over the claim on 
appeal.

The Board notes that, although the RO reopened the claim and 
denied the claim on the merits, the Board has a legal duty, 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), to consider 
the pertinent legal authority governing finality of prior 
decisions and reopening of previously disallowed claims, 
regardless of the RO's actions.  Thus, the Board must address 
the question of whether new and material evidence to reopen 
the claim has the received, since that issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
matter on appeal has been characterized as a petition to 
reopen on the title page.

The Board also notes that the January 2002 substantive appeal 
appears to have been untimely, as it was filed more than 60 
days after the May 2001 SOC and more than a year after the 
July 2000 letter notifying the veteran of the July 2000 
decision.  The RO indicated in correspondence that it 
believed the substantive appeal was untimely and then treated 
the veteran's August 2004 correspondence as a new claim, 
which it denied in May 2005.  However, both the Board in its 
August 2005 remand and the RO in its June 2006 SSOC treated 
the claim as a continuous one from the time of the initial 
August 1996 petition to reopen denied in January 1997.  
Moreover, the July 2000 notification letter was misleading in 
that it erroneously stated that new and material evidence to 
reopen the claim had not been submitted when, in fact, the RO 
reopened the claim in the July 2000 decision.  Therefore, the 
matter before the Board appears to be continuation of the 
initial appeal commenced with the January 1997 NOD with the 
January 1997 rating decision denying the August 1996 petition 
to reopen the claim for service connection for a right eye 
disorder.

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

In his January 1998 substantive appeal, the veteran initially 
checked a box indicating that he did not want to appear 
personally at a Travel Board hearing.  Lower down in the 
form, however, he checked a box indicating that he would 
appear personally at a Travel Board hearing.  In the January 
2002 substantive appeal, the veteran checked a box indicating 
that he desired a Travel Board hearing.

The Board remanded the claim to the RO in August 2005 because 
the veteran had requested a Travel Board hearing in 
connection with this claim, and instructed that the requested 
hearing be scheduled.  In October 2006, the RO issued a SSOC 
that reflects the continued the denial of the service 
connection claim but did not refer to a Travel Board hearing.  
There is otherwise nothing in the claims file to document 
that the requested hearing was scheduled or held.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Because the record does 
not reflect compliance with the terms of the Board's prior 
remand, the claim must again be remanded for scheduling of a 
Travel Board hearing. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his January 1998 and January 2002 
requests.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


